Case 2:18-cv-13525-DPH-APP ECF No. 16, PageID.2567 Filed 12/01/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DORREON D. MCBRIDE,

                    Petitioner,                Case Number: 2:18-CV-13525
                                               HONORABLE DENISE PAGE HOOD
v.

GREG SKIPPER,

                    Respondent.
                                        /

     ORDER DENYING MOTION FOR RECONSIDERATION (ECF NO. 14)

       On September 30, 2019, the Court dismissed Petitioner Dorreon D.

McBride’s petition for writ of habeas corpus without prejudice because he failed to

exhaust his state court remedies before filing the petition. (ECF No. 12.)

Petitioner has filed a motion for reconsideration. (ECF No. 14.)

       Local Rule 7.1(h)(3) governs motions for reconsideration and provides that

reconsideration may be granted only where the movant demonstrates “a palpable

defect by which the court and the parties ... have been misled” and “that correcting

the defect will result in a different disposition of the case.” E.D. Mich. L.R.

7.1(h)(3). A palpable defect is “(1) a clear error of law; (2) newly discovered

evidence; (3) an intervening change in controlling law; or (4) a need to prevent

manifest injustice.” Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496
Case 2:18-cv-13525-DPH-APP ECF No. 16, PageID.2568 Filed 12/01/20 Page 2 of 3




(6th Cir. 2006).

      Petitioner’s habeas corpus petition raised three claims for relief. One claim

was unexhausted because it was raised for the first time in a pro se supplemental

brief which the Michigan Supreme Court rejected because it was not properly filed.

See Skinner v. McLemore, 425 F. App’x 491, 494 (6th Cir. 2011) (citing Castille v.

Peoples, 489 U.S. 346, 349 (1989)) (holding that raising a new claim for the first

time to a state’s highest court on discretionary review does not constitute fair

presentation of the claim to state courts). The Court dismissed the petition without

prejudice because Petitioner could still exhaust this claim by filing a motion for

relief from judgment in the trial court and, if necessary, appealing an adverse

decision to the state appellate courts.

      Petitioner seeks reconsideration on the ground that the Michigan Supreme

Court did not rely on a procedural rule to reject his supplemental pleading raising a

new claim. Regardless of why the state court rejected Petitioner’s pleading, the

fact remains that Petitioner did not raise this claim “to every level of the state

courts in one full round” as required to fully exhaust state court remedies.

Ambrose v. Romanowski, 621 F. App’x 808, 814 (6th Cir. 2015). Petitioner fails to

show that the Court’s decision was the result of a palpable defect.
Case 2:18-cv-13525-DPH-APP ECF No. 16, PageID.2569 Filed 12/01/20 Page 3 of 3




      Accordingly, the Court DENIES Petitioner’s Motion for Reconsideration

(ECF No. 14).

      SO ORDERED.

                              s/Denise Page Hood
                              DENISE PAGE HOOD
                              CHIEF UNITED STATES DISTRICT JUDGE
Dated: December 1, 2020




                                      3
